DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: 
determining an academic performance indicator; 
determining a behavioral performance indicator; 
determining a commitment performance indicator; 
comparing the academic performance indicator to a previous academic performance indicator; 
when the step of comparing academic performance corresponds to a positive academic performance, generating an academic badge signal and communicating the academic badge signal;
when the step of comparing academic performance corresponds to a negative academic performance, communicating an academic resource recommendation signal to the student device and communicating an academic alert signal; 
when the behavioral performance indicator corresponds to negative behavioral performance, communicating a report signal; 
comparing the commitment performance indicator to a previous commitment performance indicator; 
when the step of comparing the commitment performance indicator corresponds to a positive commitment performance, generating a commitment badge signal and communicating the commitment badge signal; and 
when the step of comparing the commitment performance indicator corresponds to a negative commitment performance, communicating a commitment resource recommendation signal and a commitment alert signal. 
Independent claim 31 recites similar limitations.
The limitations of determining indicators, comparing the indicators to previous indicators, and communicating signals, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the signals are communicated to a student, parent, and/or teacher “device”, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “device” language, “communicating” in the context of this claim encompasses a user manually communicating a signal, such as orally or using pen and paper. Furthermore, the limitations of determining and comparing indicators could be performed entirely in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – communicating the signals to devices. The devices in these steps are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of communicating the signals to devices amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-30, 32 and 33 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite further signals being sent to generic devices based on the indicators and information derived from the indicators. Claims 3, 19, 20 and 29 also recite communicating signals through a network to a central server, and generating a score at the server. The server and network are recited at a high level of generality and amounts to no more than using a computer as a tool to perform an abstract idea. See MPEP 2106.05(h). 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Creamer et al. (US 2020/0251012 A1).
Regarding claims 31-33, Creamer discloses:
a method of evaluating a student comprising: 
determining an academic performance indicator; 
determining a behavioral performance indicator; and 
determining a commitment (e.g. attendance) performance indicator (see Par. 16); and 
when the academic performance indicator, the behavioral performance indicator or the commitment performance indicator is negative communicating an alert signal (it is noted that the label associated with the signal [“alert”] is drawn to nonfunctional descriptive material that only conveys to the human mind the meaning of the signal, and does not serve to alter the claimed method step. Accordingly, no functional relationship exists between the label and the method, and therefore this label is not given patentable weight. See MPEP 2111.05. For the same reason, the labels associated with the signals [e.g. conference scheduling signal, badge signal, etc.] throughout the claims are also not given patentable weight) to at least one of a teacher device and a parent device (see e.g. Par’s. 36, 44, 57) (as per claim 31),
communicating a commitment alert signal comprises communicating a conference scheduling signal (see e.g. Par’s. 36, 44 – multiple different types of signals may be sent based on selectable parameters; as detailed above the label associated with these labels is not given patentable weight, and therefore Creamer meets the claim) (as per claim 32), and
when the academic performance indicator, the behavioral performance indicator or the commitment performance indicator is positive, communicating a badge signal to a student device (see Par. 42, last 5 lines – monitoring use may be the observed user, meaning the system may be configured to send the notifications to the student) (as per claim 33). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 8-11, 17, 19, 21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1).
A method of evaluating a student comprising: 
determining an academic performance indicator; 
determining a behavioral performance indicator; and
determining a commitment performance (e.g. attendance) indicator (Par. 16); 
comparing the academic performance indicator to a previous academic performance indicator; 
when the step of comparing academic performance corresponds to a positive academic performance, generating an academic badge signal (it is noted that the label associated with the signal [“academic badge”] is drawn to nonfunctional descriptive material that only conveys to the human mind the meaning of the signal, and does not serve to alter the claimed method step. Accordingly, no functional relationship exists between the label and the method, and therefore this label is not given patentable weight. See MPEP 2111.05. For the same reason, the labels associated with the signals [e.g. report signal, conference scheduling signal, etc.] throughout the claims are also not given patentable weight) and communicating the academic badge signal to a student device (e.g. based on trends, such as grade rising above a certain level, notification is sent - see Par’s. 36, 57; also see Par. 42, which states the monitoring user profile and observed user profile may the same, meaning notification signals may be delivered to the student) 
when the step of comparing academic performance corresponds to a negative academic performance, communicating an academic resource recommendation signal to the student device and communicating an academic alert signal to at least one of a teacher device and a parent device (Par’s. 36, 57); 
when the behavioral performance indicator corresponds to negative behavioral performance, communicating a report signal to at least one of a teacher device, an administrator device and a counselor device (Par. 57); 
comparing the commitment performance indicator to a previous commitment performance indicator; when the step of comparing the commitment performance indicator corresponds to a negative commitment performance, communicating a commitment resource recommendation signal to the student device and a commitment alert signal to a teacher device and a parent device (in response to attendance trend, such as three attendance delinquencies in a row, sending notification – Par. 44, last 8 lines) (as per claim 1). 
As noted above, Creamer discloses sending a notification in response to the commitment performance comparison being negative, and also discloses sending notification in response to positive trends with respect to academic indicators, but does not appear to disclose when the step of comparing the commitment performance indicator corresponds to a positive commitment performance, generating a commitment badge signal and communicating the commitment badge signal to the student device. However, such a modification would be obvious to try, as it would involve choosing from a finite number of identified, predictable solutions (sending notifications in response to positive or negative trends in academic, behavioral, and/or commitment performance indicators) with a reasonable expectation of success. 
	
Regarding claims 2-4, 8-11, 17, 19, 21 and 25-28, Creamer further discloses:
updating a user profile in response to the academic performance indicator, the behavioral performance indicator and the commitment performance indicator (Par. 45) (as per claim 2)
determining the academic performance indicator comprises communicating grade signals and test signals through a network to a central server (Par’s. 45-46) (as per claim 3)
determining the academic performance indicator comprises determining a plurality of levels (e.g. grade below or above a certain level – Par. 36) (as per claim 4)
generating the academic resource recommendation signal for programing based upon feedback from a plurality of users (based on feedback from teachers – Par. 16) (as per claim 8)
generating an academic badge signal comprises generating a performance badge signal and an improvement badge signal (see e.g. Par’s. 36, 44 – multiple different types of signals may be sent based on selectable parameters; as detailed above the label associated with these labels is not given patentable weight, and therefore Creamer meets the claim) (as per claim 9)
generating a purchase reward signal based upon at least one of the academic badge signal and the improvement badge signal (Par’s. 36, 44 – as detailed above the label associated with these labels is not given patentable weight, and therefore Creamer meets the claim) (as per claim 10), 
communicating an academic alert signal comprises communicating a conference scheduling signal (Par’s. 36, 44) (as per claim 11)
communicating the report signal comprises communicating a conference scheduling signal (Par’s. 36, 44, 57) (as per claim 17)
determining the commitment performance indicator comprises determining the commitment performance indicator in response an attendance record communicated to a central server (Par’s. 36, 44) (as per claim 19)
determining the commitment performance indicator comprises determining a plurality of levels (Par. 10) (as per claim 21)
generating the commitment resource recommendation signal for programing based upon feedback from a plurality of users (Par. 16) (as per claim 25)
generating a commitment badge signal comprises generating a commitment performance badge signal and a commitment improvement badge signal (Par’s. 36, 44) (as per claim 26)
generating a purchase reward signal based upon at least one of the commitment performance badge signal and the commitment improvement badge signal (Par’s. 36, 44) (as per claim 27)
communicating a commitment alert signal comprises communicating a conference scheduling signal (Par’s. 36, 44) (as per claim 28).

8.	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1) in view of Fried et al. (US 2016/0189563 A1). 
Regarding claims 5 and 12, Creamer does not appear to disclose the plurality of levels comprise color levels. However, Fried discloses associating colors with different levels according to behavioral events in an academic tracking system (Par. 48). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Creamer by associating the levels with colors, as taught by Fried. Such a method would involve applying a known technique to a known method ready for improvement to yield predictable results. 

9.	Claims 6, 7, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1) in view of Park (US 2010/0010914 A1).
Regarding claims 6, 7, 18, 23 and 24, Creamer does not appear to explicitly disclose generating the academic resource recommendation signal for programming based upon learner type (as per claim 6), generating the academic resource recommendation signal for programming based upon a student profile (as per claim 7), communicating a resource recommendation signal based on the negative behavioral performance and a learner type of a student (as per claim 18), generating the commitment resource recommendation signal for programming based upon learner type (as per claim 23), and generating the commitment resource recommendation signal for programming based upon a student profile (as per claim 24). 
However, Park discloses providing learning recommendations based on learning types of students (see Fig. 3). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Creamer by providing the recommendation signals based on a learner type in the user profile, as suggested by Park. Such a modification would be a use of a known technique to improve similar methods in the same way. 

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1) in view of Wen et al. (US 2003/0186208 A1).
Regarding claim 12, Creamer does not appear to disclose when the step of comparing academic performance corresponds to a negative academic performance, communicating a collaboration signal to the student device and a second student device of a high performer of a subject matter for linking the student device and the second student device. However, Wen discloses a peer-to-peer matching system that links students based on profile data of the students (see abstract). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Creamer by linking the student device to a second device based on negative performance, to obtain predictable results of helping the user learn from a more knowledgeable peer. 

11.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1) in view of Davier et al. (US 2019/0130511 A1).
Regarding claims 13-15, Creamer does not appear to disclose determining a behavior performance indicator comprises determining a digital footprint in response to at least one of email accounts and websites accessed by the student device (as per claim 13), classifying the digital footprint by genre (as per claim 14), and determining the negative behavioral performance based on genre of the digital footprint (as per claim 15). However, Davier discloses such a method of assessing a user’s behavior based on browsing history (Par. 32). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Creamer by assessing the student’s behavior based on browsing history, as taught by Davier. Such a modification would be a use of a known technique to improve similar methods in the same way.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1) in view of ABTS (US 2015/0242979 A1).
Regarding claim 16, to the extent that Creamer does not explicitly disclose determining a behavior performance indicator comprises determining psychological assessment results corresponding to emotional stability, ABTS discloses obtaining behavioral data in an academic assessment (Par. 24) based partially on emotional stability (trait neuroticism – Par. 177). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Creamer by including a psychological assessment for emotional stability, as taught by ABTS. Such a modification would be a use of a known technique to improve similar methods in the same way.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1) in view of Meitar et al. (US 2009/0035733 A1).
Regarding claim 20, to the extent that Creamer does not explicitly disclose determining the commitment performance indicator comprises determining, the commitment performance indicator in response an assignment on-time record communicated to a central server, Meitar discloses assessing a student based on rate of assignments submitted on schedule (Par. 248). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Creamer by basing commitment performance on such a metric, as taught by Meitar, to obtain predictable results of taking into account the student’s assignment submission performance. 

14.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2020/0251012 A1) in view of Krohner et al. (US 2012/0264101 A1).
Regarding claims 29 and 30, Creamer does not appear to explicitly disclose determining, at a central server, a composite score based on the academic performance indicator, the behavioral performance indicator and the commitment performance indicator; and generating a screen display in response to the composite score (as per claim 29), and weighting the academic performance indicator, the behavioral performance indicator, and the performance indicator in the step of determining the composite score (as per claim 30).
However, Krohner discloses a method for rating a user by weighting and combining multiple independent scores to create a composite score (see Par. 105, Fig. 15). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Creamer by weighting and combining the academic, behavioral and commitment performance indicators in to a composite score, as suggested by Krohner. Such a modification would be a use of a known technique to improve similar methods in the same way. 


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkinson et al. (US 2020/0005413 A1) discloses interactive and real-time absentee reporting. Chavez, JR. (US 2019/0274611 A1) discloses a system for reporting within a school system. Krishnaswami (US 2018/0018890 A1) discloses an education data platform. Augusto et al. (US 2016/0148515 A1) discloses a parent engagement and learning management system. Wessels (US 2013/0318469 A1) discloses an education management and student motivation system. Smith et al. (US Patent No. 8,418,223 B1) discloses systems and methods for updating parental-control settings. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715